P.O. &*/**>*                                                                                             ^
# * Austin. lUas 7%7I'/




           f   /J r         I r
          &fftit£> nohce

                                                         s,* /nc&r&

                                                       fr/nadL/ cX&rtwos?                                     _


     /rmorhi/ U. uha/rwf)
  Tb.£J*ilesfMsc>                                                                                        -




 mXtiMsAl.                                                   RECEIVED IN
                                                      . COURT OF CRIMINAL APPEALS
 HunTi*\\\tTx>7H%D.
      •          '    / •             •
                                                               JAN 2 0 201b

                                                           • AhfiB Acbsta. Clerk



                                          •   .




                                                                                      •       •




                       -.




                                  •




                                                                                  •       % i-r-   •-.   v


 >                                                                            .             r                „_.

                                                  -                  ;•                   -<fr.>hy- . -
   COXjRTof CKXMXAML APPEhLS
              of T^XAS

^XM^OXM-Y-OMXO-

                           j/jdxu^MilAtetoL
        ¥.-

STkTB-dCIl}^




                                {lAjCCfifaor^
                               '&2l^$&-
                               Uu   lE-JUm.
                       MuAJsvjihy m^mixcL
JhnaJ

•fit*ittiti) Dn-v?d /W***-215•X.H.'Vstf.)riuMlk
7% Tfzw^                                    \



^^             •         : ——fftt
   Cec--ifcfcfca^-*£ Sendjg.                     —
 -~£l—h-&ctku   L£Al£±^k<\^a^cu~&~~a-aA




                               '^J/YiomM^AaJl/ri^/L
                                      ft

                          M^lfE^MJk




rojie^^olMn^^a^e^^4J2 are'ft


                                        •fitf. <=2 #£~<=3~